         Case 6:15-cv-01517-AA          Document 448-2          Filed 12/11/18                Page 1 of 48
                                                                         ~{,]
                                                                         -i=-iLED4--0 l-iFC:
                                                                                         --
                                                                                             •1· R
                                                                                                 -
                                                                                                   1· L.-.J•-'----1\
                                                                                                      ·:::r:-:i·:i11!=:n-r:-nc•E

                                     UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OREGON

MOVANT DAVID ANDREW CHRISTENSON                                    Case No. 6:15-cv-01517-ALA-TC

KELSEY CASCADIA ROSE JULIANA, et al.,                              JUDGE ANN L. AIKEN
Plaintiffs,
V.                                                                 COMPLAINT FOR DECLARATORY
UNITED STATES OF AMERICA, et al.,                                  AND INJUNCTIVE RELIEF
Defendants.

                                     Friend of the Court/Amicus Brief

I am filing this Amicus/Friend of the Court Brief on behalf of all Americans in accordance with the
Constitution/First Amendment/Last Sentence of the First Amendment: "and to petition the Government
for a redress of grievances". This information is critical if the Republic is to survive.

This Amicus Brief is being filed by a terrorist. Our country was founded by terrorists. It was terrorists
that drafted the Declaration of Independence and the Constitution. Would I have been classified as a
terrorist if I was wrong? They invoked the Patriot Act because of my research and writings.

     ►   Democratic National Committee Chairman/Deputy Attorney General for Civil Rights Thomas
         Perez and Special Counsel/FBI Director Robert Mueller classified me as a terrorist in 2010.
         Reference: Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D.
         New York, (18-2145) Court of Appeals Second Circuit

     ►   Attorney General Matthew Whitaker was my attorney in 2011. Reference: Democratic National
         Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
         One Hundred Seventeenth (117th) Emergency Motion for Reconsideration (Attached)
         Judge John G. Koeltl docketed more than SO of my pleadings and that included several pleadings
         about Theodore John "Ted" Kaczynski (The Unabomber). Judge Koeltl docketed the "Manifesto".

     ►   The Senate approved BP Attorney (Kirkland & Ellis LLP) Jeffrey Bossert Clark for assistant
         attorney general for the U.S. Department of Justice's Environment and Natural Resources
         Division on Thursday, October 11th, 2018. ***I am the reason it took 17 months to confirm
         Jeffrey Bossert Clark*** Reference: Democratic National Committee v. The Russian Federation
         (1:18-cv-03501) District Court, S.D. New York - One Hundred Fifth (105th) Emergency Motion for
         Reconsideration (Attached)

The following factual, documented and verifiable information was used by President Barack Obama,
Attorney General Eric Holder, Deputy Attorney General Thomas Perez, FBI Director Robert Mueller, etc.
to classify me as a terrorist in 2010. My attorney in 2011 was Attorney General Matthew Whitaker and
his reward for irreparably harming me and the American People was to become Attorney General. I am
a graduate of the United State Air Force Academy who served his country with distinction.

Mankind will cease to exist by October 12th , 2050. This is not a prophecy or prediction but a
mathematical certainty. Suicides will outnumber births in the next few years. Suicide and Murder(s)-
Suicide(s) have become a life choice. Life expectancies are decreasing and the decrease would be
       Case 6:15-cv-01517-AA             Document 448-2        Filed 12/11/18       Page 2 of 48



more pronounced if legal and illegal immigrants from the last thirty years were excluded. Birth rates
are negative and when the birth rate reaches a negative three (-3%) percent there will be no way to
recover and Mankind will cease to exist. We have lost the ability and desire to procreate.

We are 20 Trillion Dollars in debt and increasing that debt every year by more than 1 Trillion Dollars. In
the next few years the interest expense will exceed what we spend on National Defense, Medicaid and
child health care. How do we pay for our medical care? We are at epidemic rates/levels for Alzheimer's,
Parkinson's, Multiple Sclerosis, Autism, Allergies, Asthma, Suicide(s), Murder(s)-Suicide(s), Diabetes,
Muscular Dystrophy, Fibromyalgia, Influenza and Pneumonia deaths, etc. All are connected to a degraded
Immune System(s). We must have an uncensored dialogue about vaccinations and the long-term harm
they do to our immune system(s). Our Government has turned us into "Bubble People", a vaccination for
everything.

Our Gross National Product (GNP) is roughly 19 trillion dollars. Our economy is growing at a rate that
averages 3%. Simplistically - our economy is 20 trillion dollars and it grows at 3%. That is 600 billion
dollars. Our government deficit spends that and more. There is no way for our government to repay
          the debt. This non-partisan Congressional Budget Office has confirmed this fact.

We must have an uncensored dialogue if Mankind is to survive. I am not even touching climate change.

Reference the Wits of Mandamus and Prohibition that I filed with the Supreme Court.
https://www.supremecourt.gov/docket/docket.aspx?Search=&type=Docket

Incorporated into this pleading is a representative Amicus Brief that is currently being filed in multiple
district courts and appellate courts in multiple cases, both civil and criminal. State of Maryland v. United
States of America {1:18-cv-02849) District Court, D. Maryland.




Godspeed




David Andrew Christenson
Box 9063
Miramar Beach, Florida 32550
504-715-3086
davida nd rewchristenso n@gma i I.com;
dchristenson6@hotmail.com;
        Case 6:15-cv-01517-AA          Document 448-2         Filed 12/11/18       Page 3 of 48



                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK

Movant David Andrew Christenson                                           Civil Action No. 1:18-cv-03501

DEMOCRATIC NATIONAL COMMITTEE,                                            Racketeer Influenced and
                                                                          Corrupt Organization Act (RICO}
Plaintiff,

V.                                                                        Judge John G. Koeltl

RUSSIAN FEDERATION, et al;
Defendants.

                    One Hundred Fifth (105th ) Emergency Motion for Reconsideration

The Senate approved BP Attorney (Kirkland & Ellis LLP) Jeffrey Bossert Clark for assistant attorney
general for the U.S._ Department of Justice's Environment and Natural Resources Division on Thursday,
October 11th , 2018. THE RIVER OF DEATH Is The Gulf Stream.

This is the position, number three man at the Department of Justice, that is supposed to protect the
American People, not be the Nazi Doctor Josef Mengele of our time.

This truly signals the end of Mankind for two reasons. First, Clark does not believe in climate change or
climate warming. Second, he has covered up the truth about the BP Oil Spill and the Katrina Virus.

               ***I am the reason it took 17 months to confirm Jeffrey Bossert Clark***

 ·see the attached motion which has been filed/docketed in multiple courts including this one and the
                                           Supreme Court

       Motion to Reopen the (BP) Settlement and to increase the Settlement to 20 Trillion Dollars
                        Motion to Create a 20 Trillion Dollar Medical Settlement
                       Motion for Punitive (Treble) Damages (120 Trillion Dollars)
       Motion to add the United States of America and the United Kingdom (Britain) as Defendants
          The American People deserve to know the truth so please do not Seal this pleading.
                                           August 18th , 2016

     ***You children and grandchildren will need this money for medical and mental health care***

                (SDNY Case 1:18-cv-03501-JGK Document 25 Filed 04/24/18 Page 70 of 113)
                 (DCDC Case 1:18-cv-00011-ABJ Document 15 Filed 01/26/18 Page 1 of 89)
        (5th Circuit Case: 16-30918 Document: 00514216429 Page: 6 of 19 Date Filed: 10/30/2017)
                      (Supreme Court Writs: 16-6345, 16-6278, 16-5869 and 14-10077}

 CENSORSHIP IN ITS TRUEST FORM BY THE SUPREME COURT OF THE UNITED STATES -THE SUPREME
                          COURT DOES NOT PUBLICLY DOCKET WRITS
       Case 6:15-cv-01517-AA           Document 448-2          Filed 12/11/18      Page 4 of 48




Clark was first nominated by the President on June 7th , 2017 but the nomination was returned by the
Senate on January 3rd , 2018. https://www.congress.gov/nomination/115th-congress/584

Clark was re-nominated by the President on January 8th , 2018 and ultimately confirmed on October 11th,
2018. https:ljwww.congress.gov/nom i nation/1 lSth-congress/1407

            How and why is Jeffery Bossert Clark is connected to David Andrew Christenson?

Clark entered his appearance with the Supreme Court in two different Writs of Mandamus and
Prohibition that David Andrew Christenson filed. Only one of the Writs had anything to do with BP. Clark
was also the attorney of record for David Andrew Christenson's appeal of the absurdity of the BP
Settlement and the requirement that his financials be accrual based and not cash. See attachments.

No. 16-6278 Title: In Re David Andrew Christenson, Petitioner
V.
Docketed:       October 4, 2016
Linked with 16A896
Sep 7 2016      Petition for a writ of mandamus and/or prohibition and motion for leave to proceed in
forma pauperis filed. (Response due November 3, 2016)
https://www.supremecourt.gov/search.aspx?filename=/docketfiles/16-6278.htm

No. 16-5869 Title: David Andrew Christenson, Petitioner
v.
United States
Docketed:       September 8, 2016 Lower Ct:        United States Court of Appeals for the Fifth Circuit
Case Nos.: (16-30529) Decision Date: May 17, 2016 Rehearing Denied: June 28, 2016
Jul 7 2016      Petition for a writ of certiorari and motion for leave to proceed in forma pauperis filed.
(Response due October 11, 2016)
https://www.supremecourt.gov/search.aspx?filename=/docketfiles/16-5869.htm

                  MEMORANDUM CONCERNING THE NON-RESPONDENT/DEFENDANT
                          BP EXPLORATION & PRODUCTION INCORPORATED,
                       BP AMERICAN PRODUCTION COMPANY INCORPORATED
                                           AND BP P.L.C.
                           WAIVER FILED IN WRIT OF CERTIORARI 16-5869
            (WAIVER FILED BY JEFFERY BOSSERT CLARK OF THE KIRKLAND & ELLIS LAW FIRM)
                 (ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS
                                      FOR THE FIFTH CIRCUIT)

Case: 16-30918 Document: 00514622966 Page: 1 Date Filed: 08/30/2018
On August 30th, 2018 the 5th Circuit denied my Petition for Rehearing En Banc. The stated reason was a
lack of jurisdiction. They said the Appeal was not timely filed. My response is attached.

Errata Correction Motion based on incorrect information in the Court's Order Dismissing this Appeal for
               Lack of Jurisdiction. - Motion for Reconsideration - Motion for Leave to file
          5th Circuit Case: 16-30918 Document: 00514587429 Page: 1 Date Filed: 08/06/2018
           Case 6:15-cv-01517-AA            Document 448-2          Filed 12/11/18       Page 5 of 48



      Second Errata Correction Motion based on incorrect information in the Court's Order Dismissing this
            Appeal for Lack of Jurisdiction. - [Vlotion for Reconsideration - Motion for Leave to file
              5th Circuit Case: 16-30918 Document: 00514592096 Page: 1 Date Filed: 08/08/2018



    Trump and the Executive Branch knew that the Supreme Court would not accept my Writ so they
    proceeded with the conformation.

    The River of Death, via the Red Tide and Corexit from the BP Oil Spill, has reached the Eastern
    Seaboard. Google Red Tide in Florida. The Red Tide will make it to the North Atlantic Fishing Grounds
    very soon. Our government will tell you that the Red Tide/Algae Bloom is natural occurring but in fact it
    is not in a moving body of water. Google dying reefs in the Gulf of Mexico and the dead zone in the Gulf
    of Mexico. The United States is not only murdering its own people but Europe and the rest of the world
    with The River of Death.

                 ***You are denying climate change/climate warming by not allowing me a voice***
(
                               THIS IS ELECTION TAMPERING IN ITS TRUEST FORM.

        YOU HAVE INTENTIONALLY, EGREGIOUSLY AND MALICIOUSLY DENIED THE AMERICAN PEOPLE
                     KNOWLEDGE SO THAT THEY CAN MAKE AN INFORMED VOTE.

                                  IN ESSENCE YOU ARE THE JUDGES OF DEATH.




    Godspeed.


    Sincerely,



    David Andrew Christenson
    Box 9063
    Miramar Beach, Florida 32550
    504-715-3086
    davidandrewchristenson@gmail.com;
    dchristenson6@hotmail.com;

                                            CERTIFICATE OF SERVICE
           I hereby certify that on October 22 nd , 2018 I filed the foregoing with the Clerk of Court and
                    served the pleading on all counsel of record by e-mail and first-class mail.



                                            David Andrew Christenson
        Case 6:15-cv-01517-AA             Document 448-2          Filed 12/11/18      Page 6 of 48




                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF NEW YORK

Movant David Andrew Christenson                                              Civil Action No. 1:18-cv-03501

DEMOCRATIC NATIONAL COMMITTEE,                                               Racketeer Influenced and
                                                                             Corrupt Organization Act (RICO)
Plaintiff,

V.                                                                           Judge John G. Koeltl
                                                                                                  r



RUSSIAN FEDERATION, et al;
Defendants.

                  One Hundred Seventeenth (117th ) Emergency Motion for Reconsideration

Yesterday morning I walked away from my que?t to save Mankind. I quit. I told God I was through and
that if he wanted me to continue, he needed to give me a real sign. Guess what? God gave me a sign via
a baseball bat to the head.


                               Matthew Whitaker is the acting Attorney General


             This factual story is unbelievable and there is no way to tell it in a coherent manner.


     US Attorney Matthew Whitaker from Iowa is my father's attorney and the person that had US
Attorney Billy Gibbens represent me in my arrest for cyber stalking an FBI Agent in New Orleans. Yes,
                       a US Attorney represented me and gave away all of my rights.


I am directly connected to Attorney General Matthew Whitaker, Assistant Attorney General for the
Environment and Natural Resources Division Jeffery Bossert Clark and Special Prosecutor Robert
Mueller. Each of these individuals irreparable harmed me and thus irreparable harmed all Americans.
They are responsible for the Genocide of Mankind. (Clark represented BP Oil in my appeal with the 5th
Circuit. You must review the extensive docket. 5th Circuit Case: 16-30918 IN RE: DEEPWATER HORIZON
LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED; ET AL, Plaintiffs v. BP EXPLORATION &
PRODUCTION, INCORPORATED; BP AMERICA PRODUCTION COMPANY; BP, P.L.C., Defendants -
Appellees.)


I am from Iowa. My father is from Iowa, he is a Republican and he donates to the Republican Party.
Matthew Whitaker is from Iowa and he is a Republican. My father retained him as an attorney and
donated money to his campaign. Matthew Whitaker was the US Attorney for the Southern District of
Iowa.


I have been estranged from my father for most of my adult life but when I was falsely arrested on a
Louisiana Warrant (misdemeanor) for Cyber Stalking an FBI Agent my wife called him. I was never
charged with a crime. My father left New Orleans and left me in jail because of Matthew Whitaker. My
       Case 6:15-cv-01517-AA             Document 448-2          Filed 12/11/18       Page 7 of 48



father is a real sunarcissist. The DOJ put (my own father) me in isolation for 11 days and medicated me
against my will. They did the same thing to Coast Guard Commander William Goetzee four months later
and he died. The DOJ murdered him. When he was in Federal Court, they had him strapped to a
wheelchair and they would tase him when he tried to speak. Read the family's complaint.
Reference: Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court,
S.D. New York John George Koeltl
Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York Judge              \
Colleen McMahon


The information I am sharing with you has been filed in 30 plus cases in four Appeals Courts and three
District Courts. It also has been filed with the Supreme Court in the four Writs that I filed. Search Pacer
and the Supreme Court for: David Andrew Christenson.

Docket for 1:18-cv-03501 SDNY 113 pages - Motion for Leave to File: Motion to Intervene and Motion to
Join filed by David Andrew Christenson on April 24th , 2018. Judge Koeltl docketed over fifty of my
pleadings.
Docket 25
Pages 24- 27 Non-Domestic Stay Away Order FBI Director Robert Mueller is on it. 74 people are listed
and I did not know 66 of them. A third of them are court clerks. Two US Senators, a Bishop and a
building. They even listed my friends and attorneys.
Page 56 -A press release about my arrest that was a gross mistake qn the part of the DOJ.
Pages 57 & 58 - Bond Order and Conditions of Bail. They original asked for $500,000.00 bail for a
misdemeanor. Order 3 is no internet so I could not do research. Order 9 waives my rights for a year and
is not a requirement for bond. They put an electronic monitoring device on my ankle.
Page 59 Memorandum about US Attorney Billy Gibbens representing me in my arrest and waiving all of
my rights. Look at his bill. His job was to keep me in jail or confined to a psychiatric prison.


I was ordered to leave Louisiana and go to Florida to receive treatment for an unspecified mental
illness. They wanted me out of New Orleans while the Danziger Trial was taking place.

During Hurricane Katrina the US Military murdered,Americans and the Katrina Virus was released
because of negligence.

Read the 50 plus pleadings for the rest of the story.


Godspeed

Sincerely,
David Andrew Christenson
Box 9063
Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;
      Case 6:15-cv-01517-AA             Document 448-2         Filed 12/11/18       Page 8 of 48




                                      UNITED STATES DISTRiCT COURT
                                      FOR THE DISTRICT OF MARYLAND

Movant David Andrew Christenson                                   Civ. No. 1:18-CV-02849-ELH

 State of Maryland                                                Complaint for Declaratory and
 Plaintiff                                                        Injunction Relief

 V.                                                               Judge Ellen Lipton Hollander

United States of America, et al.,
Defendants



                                                  Amicus

The irony is that this case is about The Affordable Care-Act and severe election tampering via ce·nsorship.
Our government, social media and media report in a one-dimension world. We live in a multi-dimension
world that requires free speech if we are to survive. I admit that there is no way to report this
information in a coherent manner. Review the letter and four-page docketed pleading to Judge John G.
Koeltl US District Court SD New York 500 Pearl Street New York, NY 10007-1312 Attachment 1

            AChristmas Carol in Prose; Being a Ghost Story of Christmas by Charles Dickens
    Jacob Marley "Mankind was my business. The common welfare was my business; charity, mercy,
forbearance, and benevolence, were, all; my business. The dealings of my trade were but a drop of water
                            in the comprehensive ocean of my business!"

                                    IS MANKIND YOUR BUSINESS OR NOT?

Similar Questions of the Rule of Law - Reference:
In r_e: Grand Jury Investigation (18-3052} Court of Appeals for the D.C. Circuit
Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
Christenson v. Democratic _National Committee (1:18-cv-05769} District Court, S.D. New York
Christenson v. Democratic National Committee (18-2145) Court·of Appeals for the Second Circuit
State of Maryland v. United States of America (1:18-cv-02849) District Court, D. Maryland
Supreme CourtWrit No. 18-496 Barry Michael v. Jefferson B. Sessions Ill Attorney GeneraLof the United
States - Motion to Substitute

Attachment 2: Writ/Amicus Brief (In the most simplistic terms) In re:_ Grand Jury Investigation (18-3052)
Court of App~als for the D.C. Circuit

Attachment 3: Motion'for Leaveto File One Time Informative Pleading (Please file as Amicus Brief if
needed} In re: Grand Jury Investigation (18-3052} Court of Appeals for the D.C. Circuit

Attachment 4:.Supplemental Motion for leave to File One Time Informative Pleading (Please file as
Amitus Brief if needed) In re: Grand Jury Investigation (18-3052} Court of Appeals for the D.C. Circuit

Attachment 5: Errata to Complete the Record - File as Amicus Brief In re: Grand Jury Investigation
       Case 6:15-cv-01517-AA            Document 448-2       Filed 12/11/18     Page 9 of 48




(18-3052) Court of Appeals for the D.C. Circuit

Attachment 6: The Unite.d States Supreme Court and The Katrina Virus oyDavid Andrew Christenson
"My books have been removed/censored/sanitized from the Library of Congress: All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012;"

Attachment7: Amicus - BLUMENTHAL v. WHITAKER (1:18-cv-02664) District Court, District of Columbia




Godspeed




Miramar Beach,. Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;
  Case 6:15-cv-01517-AA   Document 448-2   Filed 12/11/18   Page 10 of 48




Attachment 1
    Case 6:15-cv-01517-AA             Document 448-2           Filed 12/11/18        Page 11 of 48




 Judge John G. Koeltl
 US District Court SD New York
 500 Pearl Street
 New York; NV 10007-1311


You murdered·"'" Vice Admiral Scott Stearney commander of U,S, Navcil. Forces Central Command and the
 U.S. Fifth Fleet and Major General John Rossi commander of Army Space and Missile Defense Com,mani:l
as well as other FlagOffil::ers,-active. and retired. You have rriurd~red Mankind. Five million combat
veteranswill be corning for you and your family and I will not protect you. Time and math will ensure
that the tn.1th comes out. Trump, the Democratic House, th·e epidemic abundance of sunardssists
(stJicide before honor) that occupy leadership positions, etc. will also ensure·that the truth comes out.
Evil destroys Evil while destroying M;mkind. You have betrayed your God, Country, Family and 'Friends.
The Preamble of the Constitution has the w9rd ,;Posterity" iii it. Thatmeans you betrayed your childrer1,
grandchildren and Mankind. It will be writt.en that Mankind voluritarilyCq111m1tted suicide. Medicine and
therapy do not·work. 900 U.S. Army anti-suicide programs is proof of that. Suicide is now a life choice.

If the narrative is not changed, Mankind will cease to exist by October 12th, 2050. This is not a prediction
or prophecy but a mathematically certainty. Suicides will outnumber births in the next few years. Life
expectancies are _dec;:reasing and birth rates are negative. The CDC published three bombshell reports on
November 73t\ 2018 and no one noticed. THE CONCLUSIONS AS TO THE "WHY" ARE WRONG. THE
NARRATIVE HAS TO CHANGE IF WE ARE TO SURVIVE.
https:ljwww.cdc.gov/nchs/
Suicide Mortality in the United States, 1999-2017 - Data Brief No. 330 (11/28/2018}
https://www:cdc.gov/nchs/products/databriefs/db330.h'bm
https://www;cdc.gov/nchs/ data/ data briefs/ d b330-h. pdf
Drug Overdose Deaths in the United States, 1999.,..2017 - Data Brief Nd. 329 (11/28/2018)
https://w'1Nw.cdc.gov/nchs/products/databriefs/db329.htm
https ://www.cdc.gov/nchs/ data/ data briefs/ db329-h .pdf
Mortality in the United States, 2017 - bat.a Brief No. 328 (11/28/2018)
https:/ /www.cdc.gov/nchs/prod ucts/data briefs/ db328 .l1tm
httos://www.cdc.gov/nchs/data/data briefs/db328-h.pdf

We are 20 TriHion Dollars ih debt and increasing that debt every year by 1 Trillion Dollars. In the next
few years th~ interest expens_e will exceed what we spend on National Defense. How do we pay for our
medical_ care? We are at epidemic rates/levels for Alzheimer's, P_arkinson's, Multiple Sclerosis, Autism,
Allergies, Asthma, Suicide(s), Murder{s)-Suicide(s), Diabetes, Muscular Dystrophy, Fibromyalgia,
             '                                     '


Influenza and Pneumonia deaths, etc. All are connected to a degraded Immune system(s).


Godspeed
Sincerely,
David Ahdreli.J c;:hristenson
B'ox 9063 Miramar Beach, Florida 32550
504-715-3086, davidandrewchristenson@gmail.com;dchristenson6@hotmail.com;
       Case 6:15-cv-01517-AA            Document 448-2           Filed 12/11/18         Page 12 of 48

                   Case 18-2145, Document 26, 08/06/2018, 2363991, Pagel of 5



                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT



 David Andrew Christenson,                                                   Case: 18-214.5
 All Americans
                                                                              Civil Action No.1:18-cv-05769
 Plaintiff,
                                                                             Racketeer Influenced and
 \/.                                                                         Corrupt Organization Act (RICO}

 Democratic National Committee,                                              Class Action Complaint
 Republican National Committee
 Donald J. Trump for President Inc.
 Democratic Party
                                                                             Judge Colleen McMal)em        =~
                                                                                                           c.:,;:.....,


 Republican Party                                                            Jury Demand
 President Donald Trump                                                                                     l
 Pr(;!sident Barack Obama                                                                                  d,
                                                                                                 :---:>~
John Does 1-999                                                                                 :.2:P      ~::"           <
                                                                                                c-0
                                                                                                _-u        LO
                                                                                                                          rn
                                                                                                                          0
        Memorandum -A microcosm of genocide in our own country by the Admirals and Genercifcl
                                                                                          _'J;l
                                                                                                tha:t   ·
                                                                                                   , ..Tl
                       "DON'T" lead our troops and thus don't lead our country.          ::.,.,    co

 These Admirals and Generals have done more harm to this country than Putin and all the other Despots
                                in the world. They are in fact traitors.

  As you know I believe the greatest "Rule of Lav✓' and "Constitutional" transgression in my lifetime was
   when President Ford pardoned Nixon. What a mistake. You are witnessing the ramifications of that
                                                 mistake.

                    Will President Pence pardon Trump? This is a very legitimate question.

22 V~terans and 75 plus military family members will commit suicide today. 80% of the veterans that
com1T1it suicide were never in combat and 50% were never in theater. The Army has 900 plus suicide
programs and even an anti-suicide nasal spray. This microcosm is a precursor to what is going to happen
to the rest of America. The military leadership has failed. This same military leadership has failed to
protect us from what is taking place. The enemy is us.

When President George W. Bush took us into Iraq he committed two frauds against the America People.
He lied about Al Qaeda being in Iraq and he lied about there being Weapons of Mass Destruction. Al
Qaeda was not in Iraq and there were no Weapons of Mass Destruction. NOT ONE ADMIRAL OR
GENERAL STOOD UP TO BUSH. THEY ALL KNEW HE WAS COMMITTING FRAUD AND THEY KNEW THE
RAMIFICATIONS, BUT NOT ONE ADMIRAL OR GENERAL RESIGNED. THE ADMIRALS A.ND GENERALS KNEW
THE COST IN DOLlARS AND LIVES. THEY TOOK AN OATH TO PROJECT THE CONSTITUTION ANDTHEY
VOLUNTARILY ABROGATED THEIR OATH/RESPONSIBlUTIES.

Admiral Jeremy Michael Boorda was the Chief of Naval Operations when he committed suicide. In my
opinion this was the beginning of the fall of our military and our society, Suicide had its birth as a life
            Case 6:15-cv-01517-AA               Document 448-2              Filed 12/11/18       Page 13 of 48


. ··'
                         Case 18-2145, Document 26, 08/06/2018, 2363991, Page2 of 5



        choke. Boorda made it mainstream. His suicide was a wakeup calla.nd the military did nothing. We did
        nothing.                                                        ·

        Majpr General {Lieutenant General select} John Rossi committed suicide July 31'C, 2016 at Redstone
        Arsenal, two days before he was to assume cqmmand of Army Space and Missile Defense Command. I
        share this suicide story with you because there was no warning, it was spontaneous. Many su1.cides and
        murder(sj - suicide(s) are spontaneous. The Army fought to keep this secret. The family forced the Army
        to tell the truth .. They did this bt=causethey thought it might help to save others,. itdid not. The us
        Military rnisclassifies suicides all the time. Afriend.of mine {Leonard Hayes from the Air Force Academy)
        was a :Suicide by vehicle. They said he died in a car accident and that wasthe way it was classified. He
        was drivin~ at a very high rate of speed and cross.the median. In suicide type situations we are now
        doing brain autppsies in addition to the normal autopsies. He had been fighting mental illness for years,
        but ...

        Medications and therapy will not solve our suicide and murder(s}-suicide{s) epidemic. We can't apply
        the same 1ixes to an epidemic that has increased every vear for the last thirty years.

        The root of t:he p~oblem starts with the military academies. The military promotional system is corrupt
        and promotes defective human beings with no leadership qualities or abilities. You can't argue with this
        because you are witnessing the .results.

                                                                                                           1
        60 of the 210 admirals in the United States Navy were under investigation in the "Fat.Leonard' probe.

        Naval Academy drug r:ing under investigation: LSD, cocaine allegedly boughfon d.arkweb
        By Lucas Tomlinson, Jennifer Griffin Fox News                                         .
        http:/hNii'N. foxnews. co m/politics/2018i02/23/naval-a cademv-drug-ring-u nder-in·./estiga tio n-lsd ·
        cocaine-ailegedly-bought-on-dark-web.html

        I am going to highlight portions of the folldwing article that I feel are pertinent.

        Senior military officials sanctioned for more than 500 cases of serious misconduct
        Tom Vanden Brook, USATODAY Published 4:14 p.m. ET Oct. 24, 2017
        httos://www.usatoday.com/story/ news/golitics/2017 /10/24/generals-sex-misconduct-pentagon-army-
        sonctions-ha~el-gillibra nd/794770001{

           ►    Since 2013, military investigators have documented at least 500 cases of serious misconduct
                among its generals, admirals and senior civilians, almost half of those instances involving
                personal orethical lapses, a USA TODAY investigation has.found,

            ►   In 2014, then-Defense secretary Chuck Hagel created an office to investigate ethical problems
                among senior leaders. It was shuttered two years later without determining the depth of the
                problem, a task Hagel gave it when he opened the office.

            ►   "This is another example of top (Pentagon) officials refusing to demand accountability and
                sweeping major ethical problems from commanders under the rug to the detriment of the men
                and women who serve admirably under them," Sen. Kirsten Gillibram;i, a New York Democrat
                and member of the Armed Services Co.mmittee, told USA TODAY.
    Case 6:15-cv-01517-AA               Document 448-2            Filed 12/11/18         Page 14 of 48


                 Case 18-2145, D9cument 26, 08/06/2018, 2363991, Page3 of.5



     -► What prompts these men at the pinnacle-of their profession to t_ake reckless risks with their
        families, car!:!ers and reputations? Several factors play ·a role, according to members of
        Congress, former top officials and officers. There is often a sense of entitlement that can stem
        from bosses with eager-to-please staffs aricl some military leaders who view th_emselves as -
        royalty, ac_cording to a former top military prosecutor.

     ►   Don Christensen (no relation}, former top prosecutor for the Air Force aild president of the
         advocacy group Protect Our Defenders, believes that the senior o-fficer class has become a class
         apart-with \ts own rules and little accountability. "They're more nobility than they are just
         average American citizens," said Christensen, who retired ;:is a colonel. "They st<-!rt to feel above
         the law. They feel like royalty vs. an officer dedicated to the country."

     ►   ''The everyday troop is court-martia!ed for what a general officer is given a slap on the hand
         for," Christensen said.

                                               Mycommen4:

  West Point graduate General David Petraeus criminally violated the Constitution, Federal Law andthe
, Uniform Code of Military Justice (UCMJ) and yet he did not go to jail. What is most amazing is that this
\                         defective human being still has his security clearance.

   Petraeus epitomizes defective military leadership. We are a nation with a Constitution and laws that
  were drafted by Christians a_nd Jews. Petraeus was in Afghanistan having sex with afellow West Point
    grad. Both were well versed in the UCfV/1 and the rules governing security clearances. This training
    started day one at We,st Point. Petrael.is was.giving his mistress (Lieutenant Colonel Select) highly
                       classified information thatshe (iflegally) publicly disclosed.

                                                                                  to
  Everything about my country and the direction that it is taking comes down one Petraeus military
order. American Heroes, Army Rangers, were ordered (threatened) not to interfere when they witnessed
     an Afghan man raping an Afghan boy. If our Americans Heroes intervened they would be Court
  Mdrtialed and given a dishonorable discharge. This order was given while Petraeus was violating the
     UCMJ by hc:ving sex with a married woman in his office in Afghanistan and dis(:losing classified
  intelliaence. Petraeus's reward was to become CIA Director where he continued to have sex with-his
         "'      ·     married mistress ancf disclose highly classified intelligence.

The United State~ Naval Academy produced Lieutenant Colonel Oliver North who is now in charge of the
National Rifle Association (NRA}. _North is a truly defective human being. The man should have gone to
jail.I can say this be<;ause I was connected with him and what he was doing.

                                            The Catholic Church

The Pope, Cardinals, Bishops and Prie~are the devil's emissaries here oh earth. Their job is to get the
human race to voluntarily commit suiciiie. They are doing a 'fantastic job with a completion date of
October 1ith, 2.050.

The Catholk Church's pedophile rapist's environment continues as is evident by Cardinal Theodore E.
Mccarrick resignation. He was aliowed to resign instead of being fired. His criminal transgressions took
place over decades. He was granted the "Privileges of Power" by the Pope.
    Case 6:15-cv-01517-AA            Document 448-2           Filed 12/11/18       Page 15 of 48


                Case 18-2145, Document 26, 08/06/2018, 2363991, Page4 of~




                                              Conclusion

Everyone believes that someone else is taking care of the problern. The fact of the matter is no one is
taking care of the problem. We are allowing extremists~ money, power, religion, apathy, outdated social
norms, etc. to dictate the course of human history. We need to do what is best for Mankind.

I want to scare the hell out of you but I don't know how. Weapons of Mass pestn.Jction can destroy the
world and mankind with it. They may not seem like it but we have four Weapons of Mass Destruction
that are to become realities. Fusion, Artificial Intelligence, Brain Monitoring and the Quantum
Comput€r.

My last two questions.

Who sh9uld be in charge of the Weapons of Mass Destruction?

Who should have oversight of those that are iri charge of the Weapons of Mass Destruction?



Godspeed.




Miramar Beach, Florida 32550
504-715-308!3
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;


        l hereby certify that
               served the I
  Case 6:15-cv-01517-AA   Document 448-2   Filed 12/11/18   Page 16 of 48




Attachment 2
      Case 6:15-cv-01517-AA             Document 448-2          Filed 12/11/18       Page 17 of 48




                                     UNITED STATES COURT OF APPEALS
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT

David Andrew Christenson, Movant (Amicus Curiae)


In Re: Grand Jury Investigation                                             Case 18-3052


.Andrew Miller -Appellant                                                  Justice Judith W. Rogers
                                                                           Justice Karen L Henderson
V.                                                                         Justice Sri Srinivasan


United States ofAmerica -Appellee


                                              Writ/Amicus Brief
                                        (In the most simplistic terms)


The court has inadvertently opened Pandora's Box via their own Order dated November 9th , 2018. lh
simplistic terms they are asking for answers to a Constit.utional Question(s). Is the Whitaker
appointment Constitutional? (Second Question)


The first question deal.s with the Special Prosecutor. Is the Special Prosecutor's appointment
Constitutional? (As I said, very simplistic terms.)


This court needs to consolidate (some are listed after the signature) all of the cases that are currently at
issue within the Federal Judiciary that are dealing with one of both of these questions. The Supreme
Court has received a Motion to Substitute~ Writ 18 - 496 that is asking ~bout the Constitutionality of
the Whitaker appointment. The Motion was political motivated and, in niy opinion, inappropriate.
(Grossly inappropriate. The Motion is very disrespectful. The attorney that filed the Motion is trying to
force the Supreme Court into the political arena with a cheap parior trick. Shame on him. This ki.nd of
sensationalism by a veteran Supreme Co.urt litigator is heinous.)


GODSPEED.


Sincerely filed, In Proper Person,



David Andrew Christenson
Box 9063
Miramar Beach, Fl. 32550
504-715-3086
davidandrewch ristenson@gmaii.com
dchristenson6@hotmail.com
      Case 6:15-cv-01517-AA             Document 448-2           Filed 12/11/18        Page 18 of 48




                                           CERTIFICATE OF SERVICE
       I hereby certify that on November 30th, 2018 I filed the foregoing with the Clerk of Court and
                           served the pleadin·g on all counsel of record by e-mail.



                                          David Andrew Christenson


Supreme Court Writ No. 18-496 Barry Michael v. Jefferson B. Sessions Iii Attorney General of the United
States - Motion to Substitute


Maryland v. U.S. (U.S. District Court for the District of Maryland) - Motion for Preliminary Injunction and
to Substitute Defendant by State of Maryland (11/13/2018)


Blumenthal v. Whitaker (U.S. District Court for the District of Columbia) - Complaint against All
Defendants (11/19/2018)


O.A. v. Trump (U.S. District Court for the District of Columbia) - Complaint for Declaratory and Injunctive
Relief (11/20/2018)


Alsomairi v. Dawson (U.S. Court of Appeals for the 2nd Circuit) - Petitiorier-Appellant's Motion for
Preliminary Injunction, and to Substitute
                                 .        Appellee
                                            .      (11/14/2018)


U.S. v. Valencia (U.S. District Court for the Western District ofTexas)-Mo~ion to Dismiss for Lack of
Authority to Prosecute (11/12/2018)


U.S. v. Hailig (U.?. District Court for the Eastern District of Missouri} - Motion to Dismiss Indictment, or in
the Alternative to Disqualify Prosecution Team (11/13/2018)
  Case 6:15-cv-01517-AA   Document 448-2   Filed 12/11/18   Page 19 of 48




Attachment 3
                  Case 6:15-cv-01517-AA                 Document 448-2            Filed 12/11/18          Page 20 of 48


             U SCA Case #18-3052                  Document #1760340                   Filed: 11/14/2018           Page 1 of 11
                       U~ITED STATES COURT OF APPEALS
                      FO•: r,, ,,···-. i rr. n!), ''MfllAClRCtAfNI ED STATES COURT OF APPEALS
                                         ----   -·---rpR THE DISTR.ICT OF COLUMBIA CIRCUIT
                             NOV    ·1   4 l018
             Da jid A drewChrist~nson, Mov. nt (            icus Curiae}

                  l       R -~~~-Q                                                              Case 18-3052


             Andrew Miller-Appellant                                                            Justice Judith W. Rogers
                                                                                                Justice Karen L Henderson
             v.                                                                                 Justice Sri Srinivasan

                                                                            'v

             United States of America -Appellee


                                            Motion for Leave to File One Time Informative Pleading
                                                     (Please file as Amicus Brief is needed)


1 (,~ (~(.,_., This pleading provides important information about the credibility of the Department of Justice and the
vi.          Special Counsel. It is imperative for the Justices to have this information if the\' are to protect the
             American People and the Constitution.


             I am directly and personally connected to Attorney General Matthew Whitaker, Assistant Attorney
            General for the Environment and Natural Resources Division Jeffery Bossert Clark and Special
            Prosecutor/FBI Director Robert Mueller.


            The framers of the Constitution had very strong convictions aboutpersonal rights. The Bill of Rights
            (First Ten Amendments) was created to protect our personal liberties.


                  ►   The last sentence ofthe First Amendment: and to petition the Government for a redress of
                      grievances. I am petitioning this court for a "redress of grievances" and I am doing so on behalf
                      ·of all Americans and you and your family.


            First Amendment:
            Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise
            thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to
            assemble, and to petition the Government for a redress of grievances.


            Every morning you wake up to same unbelievable world that I wake up to. We must change the
            narrative if Mankind is to survive. I hope the attachments motivate you to change the narrative.


            Democratic National Committee v. The Rus~ian Federation {l:18-cv-035,Dl) District Court, S.D. New York
            Att.achments 1, 2 & 3:
            One Hundred Seventeenth {117~h) Emergency Motion for Reconsideration
   Case 6:15-cv-01517-AA              Document 448-2       Filed 12/11/18         Page 21 of 48


USCA Case #18-3052           Document#1760340                 Filed: 11/14/2018          Page 2 of 11

One Hundre<:I Fifteenth (115th) Emergency Motion for Reconsideration
One Hundred Eighteenth (118th) Emergency Motion for Reconsideration
Attachment 4: The .United States Supreme Court and The Katrina Virus
Attachment 5: The Reluctant Patriot


GODSPEED.




David Andrew hristenson
Box9063
Miramar Beach,   Fl. 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com



                                                                  oing with the Clerk of Court and
                                                                        - ail.



                                       David Andrew Christenson
     Case 6:15-cv-01517-AA               Document 448-2           Filed 12/11/18        Page 22 of 48


                                   Document #1760340                  Filed: 11114/2018         Page 3 of 11


                                         UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF NEW YORK

 Movant David Andrew Christenson                                               Civil Action No.1:18-cv-03.501

 DEMOCRATIC NATIONAL COMMITTEE,                                                Racketeer Influenced and
                                                                               Corrupt Organization Act {RICO}
 Plaintiff,

V.                                                                             Judge John G. Koeltl

 RUSSIAN FEDERATION, et al;
 Defendants.

                   One Hundred Seventeenth (1_17 th ) Emergency Motion for Reconsideration

Yesterday morning I walked away from my quest to save Mankind. I quit. I told God I was through and
that if he wanted me to continue, he needed to give me a real sign. Guess what? God gave me a sign vla
a baseball bat to the head.


                                Matthew Whitaker is the acting Attorney General


              This factual story is unbelievable and there is no way to tell it in a coherent manner.


     US Attorney Matthew Whitaker from Iowa is my father's attorney and the person that had US
 Attorney Billy Gibbens represent me in my arrest for cyber stalking an FBI Agent in New Orleans. Yes,
                     a US Attorney represented me and gave away all of my rights.

I am directly connected to Attorney General Matthew Whitaker, Assistant Attorney General for the
Environment and Natural Resources Divisiori Jeffery Bossert Clark and Special Prosecutor Robert
Mueller. Each of these individuals irreparable harmed me and thus irreparable harmed all Americans.
They are responsible for the Genocide of Mankind. (Clark represented BP Oil in my appeal with the 5th
Circuit. Yo_u must review the extensive docket. 5th Circuit Case: 16-30918 IN RE: DEEPWATER HORIZON
LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED; ET AL, Plaintiffs v. BP EXPLORATION &
PRODUCTION, INCORPORATED; BP AMERICA PRODUCTION COMPANY; BP, P.L.C., Defendants-
Appellees.)


I am from Iowa. My father is from Iowa, he is a Republican and he donates to the Republican Party.
Matthew Whitaker is from Iowa and he is a Republican. My father retained him as an attorney and
donated money to his campaign. Matthew Whitaker was the US Attorney for the Southern District of
Iowa.


I have been estranged from my father for most of my adult life but when I was falsely arrested on a
Louisiana Warrant (misdemeanor) for Cyber Stalking an FBI Agent my wife .called him. I was never
charged with a crime. My father left New Orleans and left me in Jail because of Matthew Whitaker. My
       Case 6:15-cv-01517-AA               Document 448-2           Filed 12/11/18         Page 23 of 48


   USC6 Case #1~3-0p2               Document #1760340                   Filed: 11/14/2018             Page 4 of 11
Att acnmen'l:              1.
    father is a real sunarcissist. The DOJ put {my own father) me in isolation for 11 days and medicated me
    against my will. They did the same thin~ to Coast Guard Commander William Goetzee four months later
    and he died. The DOJ murdered him. When he was in Federal Court, they had him strapped to a
    wheelchair and they would tase him when he tried to speak. Read the family's complaint.
    Reference: Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court,
    S.D. New York John:George Koeltl
    Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York Judge
    Colleen McMahon


   The information I am sharing with you has been filed in 30 plus cases in four Appeals Courts and three
   District Courts. It also has been filed with the Supreme Court in the four Writs that I filed. Search Pacer
   and the Supreme Court for: David Andrew Christenson.

   Docket for 1:18-cv-03501 SONY 113 pages - Motion for Leave to File: Motion to Intervene and Motion to
   Join filed by David Andrew Christenson on April 24th, 2018. Judge Koeltl docketed over fifty of my
   pleadings.
   Docket 25
    Pages 24- 27 Non-Domestic Stay Away Order FBI Director Robert Mueller is on it. 74 people are listed
   and I did not know 66 of them. A third of them are courtclerks. Two US Senators, a Bishop and a
   building. They even listed my friends and attorneys.
   Page 56-A press release about my arrestthatwas a gross mistake on the part of the DOJ.
   Pages 57 & 58 - Bond Order and Conditions of Bail. They original asked for $500,000.00 bail fora
   misdemeanor. Order 3 is no internet so I could not do research. Order 9 waives my rights for a year a.nd
   is not a requirement for bond. They put an electronic monitoring device on my ankle.
   Page _59 Memorandum about US Attorney Billy Gibbens representing me in my arrest and waiving all of
   my rights. Look at his bill. His job was to keep me in jail or confined to a psychiatric prison.

   I was ordered to leave Louisiana and go to Florida to receive treatment for an unspecified mental
   illness. They wanted me out of New Orleans while the Danziger Trial was taking place.

   During Hurricane Katrina the US Military murdered Americans and the Katrina Virus was released
   because of negligence.

   Rea·ct the 50 plus pleadings for the rest of the story.

   Godspeed

   Sincerely,
   David Andrew Christenson
   Box9063
   Miramar Beach, Florida 32550
   504-71~'-3086
   davidandrewthristenson@gmail.com;
   dchristenson6@hotmail.com;
      Case 6:15-cv-01517-AA              Document 448-2         Filed 12/11/18       Page 24 of 48


                                    Document #1760340               Filed: 11/14/2018        Page 5 of 11

                                         UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF NEW YORK

 Movarit David Andrew Christenson                                           Civil Action No. 1:18-cv-03501

 DEMOCRATIC NA.TIONAL COMMITTEE,                                            Racketeer Influenced and
                                                                            Corrupt Organization Act (RICO)
 Plaintiff;

 v.                                                                        Judge John G. l<oeltl

 RUSSIAN FEDERATION, et al;         '
 Defendants.

                       One Hundred Fifteenth {115th ) Emergency Motion for Reconsideration

"Democracy .has been described _as three.wolves and a sheep voting on what is for lunch."

The United States of America is a Republic. The Constitution created three branches. Those three
branches were to provide checks and balances so that we would not end up were we are. It was so
important to the framers that when the Constitution was ratified only the House. of Representatives was
elected by popular vote and Senators were elected by the states. The framers of the Constitution gave
life time appointments to Judges to prevent exactly what is happening today. The Federal Judiciary was
the last line of defense. The last line of defense, Federal Judiciary, has failed.

To me, life is simple: follow the Constitution. In many cases, such as this one, Judges rule on the
practicality of the "rule of law" which may do good in the short run but causes irreparable long-term
damage. Upholding the Constitution is a bitch. If our Republic is to survive the Federal Judiciary must
uphold the Constttution io all matters.

Did you know the word "Democracy"~ appears in the Constitution or the Declaration of
Independence?

Is the following true today? Ate we doing this? Posterity is an important word - "all future generations".
                                                                                                   I
U.S. Constitution- Preamble -We the People of the United States, in Order to form a more perfect
Union, establish Justice, insure domestic Tranquility, provide for the common defence, promote the
general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity, do ordain and
establish this Constitution for the United States of America.

The Bill of Rights -Federalists argued that the Constitution did not need a bill of rights, because the
people and the states kept any powers not given to the federal government. Anti-Federalists held that a
bill of rights was necessary to safeguard individual liberty.

Laws are just pieces of paper. We are a nation of "sunarcissists". Suicide over honor.
    Case 6:15-cv-01517-AA             Document 448-2             Filed 12/11/18      Page 25 of 48


                                Document#1760340                   Filed: 11/14/2018         Page 6 of 11



                                                 Questions

Can the Federal Judiciary rule, sue sponte,thattlie debt and deficit spending is unconstitutional because
it violates the Prea111ble of the Constituticm?

Can the Federal Judiciary order, sue sponte, that vaccinations are unconstitutional and then stay that
order for two years and allow the parties to present evidence to tile Supreme Court. This country needs
a dialogue.

Did the framers of the Constitution expect the Federal Judiciary to be a reactive branch only or did they
expect them to be proactive when the Constitution and the country were in such danger?

The system is broken not the Constitution. How do we fi)(. it?

How does the Federal Judiciary justify the 50 trillion-dollar debt that we will have in 50 years?

Where does the Federal Judiciary get is news?

There is no forum left for free speech.



Godspeed

Sincerely,



David Andrew Christenson
Box9063
Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;
     Case 6:15-cv-01517-AA           Document 448-2           Filed 12/11/18       Page 26 of 48


                               Document #1760340                  Filed: 11/14/2018         Page 7 of 11

                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT Of NEW YORK

 Movant David Andrew Christenson                                          Civil Action No. 1:18:.,cv-03501

 DEIYIOCRATIC NATIONAL COMMITTEE,                                       ' Racketeer Influenced and
                                                                          Corrupt Organization Act (RICO)
 Plaintiff,

v.                                                                        Judge John G. Koeltl

RUSSIAN FEDE~ATION,. etal;
Defendants.

                One Hundred Eighteenth {118th ) Eme"rgency Motion forRecon:Sideration

               You wouldn't listen you arrogant bastards or should I sav gutless bastards

                                          Change the narrative

Marbury v. Madison showed the Supreme Court to be gutless and established a precedentthat exists
today. Presidents have "Signing Statement'' which completely undermine Judicial Review. The Supreme
Court has abrogated its responsibility as defined by the Constitution and it was done voluntarily.

The Federal Judiciary will be blamed and held accountable. Trump and Executive Branch Law
Enforcement will not protect you nor should they. US Marshal will not protect you. Trump will use his
resources to put the spotlight on every judge and their families. There will be nowhere·to hide.


"Acting Attorney Gen,etal Matthew G. Whitaker Once Criticized Supreme Court's Power"
By Charlie Savage Nov. 8, 2018 https://www.nytimes.com/2018/11/08/us/politics/matthew-whitaker-
courts-inferior.html?nl=top-stories&nlid=65460936ries&ref=cta
WASHINGTON -'- The acting attorney general, Matthew G, Whitaker, once espoused the view that the
courts "are supposed to be the inferior branch" and criticized the Supreme Court's power to review
legislative and executive acts and declare them unconstitutional, the lifeblood of its existence as a
coequal branch of government.


Godspeed
Sincerely,
David Andrew Christenson
Box9063
Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;
          Case 6:15-cv-01517-AA            Document 448-2           Filed 12/11/18        Page 27 of 48



Attatn FNefft3£1? 2                  Document #1760340                 Filed: 11/14/2018          Page 8 of 11

     My books have been removed/censored/sanitized from the Library of Congress. All references to mf! and
     my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
     Congress Control Numbers {LCCN). This book was placed into the Library of Congress in 2012.

                                The United States Supreme Court and The Katrina Virus
                                     A Prel.ude/Reference Book/Appendix - Book 7
                                            By David Andrew Christenson
                                       lSBN 978~0-'9846893-8-5 Hardback SCKV
                                         ISBN 978~0-9846893-9-2 EBook SCKV
                                                  LCCN 201293307 4
                                               Copyright 1-724163643
                                                Persimmon Publishing
                                                      Box9063
                                            Miramar Beach, Florida 32550


    An Epic Constitutional Crisis. I am talking about the political destruction of all three branches (Executive,
    Judicial and. Legislative} of our Federal Government. One hundred and fifty five million Americans and
    Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
    the criminal cover-up? Misprision is a crime/felony. In sirnple terms it means that you had knowledge of
    a crime and did nothing. Did the Supreme Court have knowledge? YES! I gave them the knowledge. The
    real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
    up?


    There was no simple way to present this story. I fully acknowledge that the material is presented in an
    incoherent manner. What you are reading is a compilation of my communications with the Supreme
    Court·since my arrest for cyberstalking FBI Special Agent Steven Rayes on March 15th, 2011. It must. be
    emphasized that I was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.}
    and l have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
    FBI to steal   my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
    In simplistic terms chemical warfare contaminates were released from DOD and CIA classified facilities.
   The United States Military conducted operational missions in violation of Federal law and killed
   Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
   bu[ned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
   so that the federal Government can study the long term effects ofthe Katrina Virus? (Remember the
   Syphilis Studies in Alabama and Guatemala,}


   This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
   not be passed upon the Supreme Court. at this time. The Supreme Court may have actually protected
   me. Think about it. Who could the Supreme Court have turned to? Congress and tlie Executive Branch
   are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
   Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
   about the Katrina Virus, but to bring it to the attention of American and Canadian people.
    Case 6:15-cv-01517-AA             Document 448-2           Filed 12/11/18        Page 28 of 48


                                Document #1760340                  Filed: 11/14/2018         Page 9 of 11
                                                                                             /



 My books have been removed/censored/sanitized from the library of Congress. All references to me and
 my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
 Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

 Updated 10/31/2011 DAC 05:32
 An Unedited Synopsis.
 Please Google all names.


                                         THE RELUCTANT PATRIOT
                                   By Captain David Andrew Christenson
                                      (Book Nine in a nine part series.)
                                   Library of Congress LCCN 2011940256
                                    ISBN 978-0-9846893-0-9 Hardback
                                       ISBN 978-0-9846893-1-6 £Book



Factual, documented and verifiable account of what happe11ed to (The Author) Captain David Andrew
Christenson, United States Air Force, on March 15th, 2011.


On the morning of March 15th, 2011 the FBI brought a 30 man SWAT team, with shoot to kill orders~ to
arrest Captain David Andrew Christenson for a non~violent, non-domestic, non-drug misdemeanor
charge (Equivalent of a DUI or DWI.) of cyber stalking FBI Agent Steven Rayes. This was done under the
authority of FBI Director Robert Mueller. Misinformation was provided to the press. Six months earlier
on October 141 h, 2010 (This is a very important date, see below) FBI Agent Steven Rayes contacted
Captain David Andrew Christenson. Why did Agent Rayes contact Captain Christenson? Agent Rayes was
a member of the uniformed Violent Crimes Task Force and he was not a true investigative type FBI
Agent. Captain Christenson had been communicating with FBI Director Robert Mueller, Agents David
Welker, Dewayne Horner, Joseph Downing, Kelly Bryson and Paula Mccants. Agent Rayes was selected
by Director Mueller to be the enforcer. Agent Rayes was an ex-enlisted Marine and street cop with no
conscious and was someone who would blindly follow orders understanding the illegal mission. Agent
Rayes was zealous and sadistic in carrying out his orders. Agent Rayes ordered Captain Christenson to
emailhim at his official FBI email addresses. Agent Rayes commenced to harass, stalk, threaten~
intimidate and assault Captain Christenson. On November 10th, 2oio Agent Rayes assaulted Captain
Christenson at the Hilton Hotel in New Orleans.There was a DVD of the assault. The FBI used a Louisiana
State arrest warrant and a Louisiana State search and seizure warrant. The FBI did not use Federal
Warrants. This needs to be said again. The FBI did not·use Federal warrants. Captain David Andrew
Christenson has never been charged with a crime. The FBI claimed that two out of more than 500
emails sent to at least 10 different FBI Agents, including FBI Director Robert Mueller, by Captain
Christenson were threatening. The.emails were not threating and were consistent with previous
informative and political emails. Captain Christenson never received an arraignment, a show cause
hearing or a preliminary examination as is required by law. Orleans Parish District Attorney Leon
Cannizzaro a:Sked for a $500,000.00 bond. The Orleans Parish Criminal Court gave Captain Christenson a
    Case 6:15-cv-01517-AA             Document 448-2           Filed 12/11/18       Page 29 of 48


                               Document #1760340                  Filed: 11/14/2018         Page 10 of 11

 record bond-Of $300,000.00. Captain Christenson should have been released on his own recognizance or
 a $10,000.00 bond. (An armed carjacker received a $75,000.00 bond.) Captain Christenson was held for
 11 days in the Orleans Parish Prison without being charged with a crime. After day three Captain
 Christenson was placed in isolation on the psychiatric floor of the house of detention (HOD) where he
 was medicated without his knowledge or consent. Attorney General Eric Holder directed Assistant US
 Attorney Billy Gibbens to represent Captain Christenson, which he did. Criminal defendants are not
 represented by US Attorney_s. Billy Gibben's mission was to discred!t Captain Christenson and to keep
 him in prison. The court record confirms this. Captain Christenson was to be permanently detained in a
psychiatric hospital, medicated and discredited. The Louisiana State search and seizure warrant was
used to steal evidence, legal files, the DVD of FBI Agent Rayes assaulting Captain Christenson, the DVD of
the Danziger Bridge murders, etc. from Captain Christenson. United States Supreme Court files and
communications and evidence of "The Katrina Virus" and pending Genocide were stolen as well.


The Department of Justice classified Captain -David Andrew Christenson as a
terrorist. This was done to bypass Federal Law, and the Federal Judiciary. It was relayed t ; Captain
Christenson that if he did not stop his research and quest for justice that he would be assassinated as a
terrorist.


The FBI attempted to murder/assassinate Captain David Andrew Christenson while he was being held in
isolation in the Orleans Parish Prison. Coast Guard Commander William Wesley Goetzee was not so
lucky. He was murdered in the Orleans Parish Prison on August 7th, 2011. The FBI failed with Captain
Christenson but succeeded with Commander Goetzee.


What was so important that the United States Government had to classify Captain David Andrew
Christenson as a terrnrist and then attempt to murder/assassinate him?


Chemical warfare ingredients, "THE KATRINA VIRUS", were released during Hurricane Katrina. The end
result will be GENOCIDE for the residents of New Orleans. ("The Katrina Virus" represents all of the
contaminants that were released from government research/laboratory, manufacturing and storage
facilities. These facilities were controlled directly and indirectly by the Department of Defense and the
Central Intelligence Agency and included public institutions such as local hospitals and medical schools:
The Harvard University Medical School has been tasked with studying and tracking the long term
health/medical issues and "The Katrina Vin.is".


The United States Military killed, executed and murdered Americans during Hurricane Katrina and after.
A side note. Secretary of Defense Donald Rumsfeld had a very public disagreement with President
George Bush concerning the use of the military. Captain Christenson does not recall there ever being a
public disagreement between the President and ttle Secretary. What is strange is that the press never
picked up on the disagreement. Secretary Rumsfeld already knew about what the military had done and
was concernecl about the liabilities. President Bush had to order Secretary Rumsfeld to send in the
troops. General Russel Honore and the troops arrived five days after Hurricane Katrina. General Honore
    Case 6:15-cv-01517-AA              Document 448-2           Filed 12/11/18      Page 30 of 48


                                Document #1760340                  Filed: 11/14/2018       Page 11 of 11

 confirmed to me that he was only responsible for what the military did after he arrived and not before.
 He was adamant about that. Both he and.Coast Guard Admiral Mary Landry lost promotions, their next
 star and were forced to retire. Why the five day delay when plans ancl procedures· require the securing
 of an urban area within 72 hours after a catastrophe. There were several reasons for the delay. "Tl1e
 Katrina Virus" would disperse. The DOD and the CIA, in connection with the United States Navy, could
 clean up the mess without having the press around. It was brilliant the way the Federal Government
 kept the press occupied with the rescue missions, the superdome and.the convention center. Louisiana
Governor Kathleen Blanco was intentionally manipulated by the Federal Government and made into a
 scapegoat FEMA Director Michael Brown was manipulated aswell.


The BP oil ~pill. To be Written.


The Danziger Bridge. To be written.


Books Seven and Eight will start in September, 2005. The US Military arrives in New Orleans in the days
preceding Hurricane l<atrina. The units were issued millions of dollars in cash in satchels. Confirmed by
Teresa McKay, Director of Department of Defense Finance and Accounting Service (DFAS}. Teresa's·
husband, Jeffery McKay, and I attended the Air Force Academy together and were roommates in flight
school. JK works in the Pentagon and is also .one of my sources. In the days following Hurricane Katrina
President Bush and Air Force One did a flyover of New Orleans but did not land. The White Ho'use issued
a press release stating that security was not in place and that the President's landing would detract from
the rescue missions. As an Air Force pi(ot I flew support missions for the President, Air Force One and
the Secret Service. I am intimately familiar With their procedures and protocols. President Bush and Air
Force One did not land because The White House did not want to infect the President and his staff with
"The Katrina Virus" as was confirmed by Ambassador Donald Ensenat. Security was in place and Belle
Chase Naval Air Station was operational and secure. The senior leadership in New Orleans gave blood
and DNA samples. This as well as other connections to "The Katrina Virus" were confirmed by Mayor Ray
Nagin. After the Hurricane, USAA Insurance (A military insurance company run by Generals and
Admirals with strong ties to the Pentagon.) informed us that they would be paying our claim because of
the long term health issues that we would face. What did USAA know? In February, 2006 we purchased
a condominium, under fraudulent circumstances, from Louis {Lee) Madere. He was the Louisiana State
Grand Jury Foreman for the Danziger Bridge Murders. (I cannot invent the truth) The Catholic Church
had filed a class action video voyeurism lawsuit against him. Madere entered the Federal Witness
Protection Program on October 15th, 2010 (The important date from above.}. Secretary of HUD, Mayor
and Judge Moon Landrieu, the father of Senator Mary Landrieu and Mayor Mitch Landrieu, was a major
source of information.


State Farm Insurance and the murder of prominent Los Angeles attorney James Robie of the Robie
Matthai Law Firm. To be written. Please review your homeowners poli,cy. The medical liability provision
of the homeowners policy is substantial larger than the property loss provision. A $100,000.00 home
could have a $5,000,000.00 medical liability provision. The loss to the insurance companies would be
trillions of dollars if it was shown that "The Katrina Virus" was released.
  Case 6:15-cv-01517-AA   Document 448-2   Filed 12/11/18   Page 31 of 48




Attachment 4
                 Case 6:15-cv-01517-AA            Document 448-2          Filed 12/11/18                     Page 32 of 48


            t'.JSCA Case #18-3052             Document #1761272                  Filed: 11/19/2018                 Page 1 of 10


                                                 UNITED STATES COIJRT OF APPEALS
                                              FOR THE DISTRICT OF COLUMBIA CIRCUIT

            David Andrew Christenson, Movant (Amicus Curiae)


            In Re: Grand Jury Investigation                                              Case 18-3052


            Andrew Miller - Appellant                                                    Justice Judith W. Rogers
                                                                                         Justice Karen L. Henderson
            V.                                                                           Justice Sri Srinivasan


            United States of America - Appellee


                              Supplemental Motion for Leave to File One Time·1nformative Pleading
                                               (Please file as Amicus Brief if needed)


l\' C[___   Attached is a letter sent to the panel.




            GODSPEED.




            Box9063
            Miramar Beach, Fl. 32550
            504-715-3086
            davidandrewchristenson@gmail.com
            dchristenson6@hotmall.com




                                                      David Andrew Christenson

                                                                                     r· · .-=-.·__ ::I/t!~; _·
                                                                                               I
                                                                                                                       1



                                                                                               '\ WW 19fflffi
                                                                                           :       : -   .
    Case 6:15-cv-01517-AA               Document 448-2         Filed 12/11/18        Page 33 of 48


 tJSCA Case #18-3052              Document #1761272                    Filed: 11/19/2018      Page     2' of 10

 Ju!:lge Merrick Garland                  Justice Karen L. Henderson           Clerk Mark Langer
 DC Appeal Court                          DCAppeal Court                       DC Appe;:il Court
 333 Constitution AVe. NW                 333 Constitution Ave. NW             333 Constitution Ave. NW
 Washington DL 20001                      Washington, DC 20001                 Washington, DC 20001

 Justice JudithW. Rogers                  Justice Sri Srinivasan
DC Appeal Court                           DC Appeal Court
333. Constitution Ave. NW                 333 Constitution Ave. NW
Washington, DC20001                       Washington, DC 2.0001

Reference: No. 18-3052;.. USCA ~ase #18-3052 Oocument #1760340 Filed: 11/14/2018 Page 1 of 11
Amicus ·Brief filed by David Andrew Christenson.


Sorry for the new email address. Microsoft closed all of my email accounts and in order to appeal you
must have a Microsoftemail address, which I created. The DOJ pressured Microsoft into closing      mv
email accounts and they complied. This has repeatedly happened in the pc1st.

Here is a recommendation about my Arnicus Brief:

Order the Department of Justice to respond.

Order the Special Counsel to Respond.


Order Attorney General Matthew Whitaker to respond, personally.


Order Assistant Attorney General for the Environment and Natural Resources Division Jeffery Bossert
Clark to respond personally


Order Spedal Prosecutor/FBI Director Robert Mueller to respond, personally

These individuals criminally violated my Constitutional Rights which in-turn criminally violated th~
Constitutional Rights of ali Americans.


We are   no better than the Saudis.
The Central Intelligence Agency has concluded that the Saudi crown prince, Mohammed bin Salman,
()rdered the killing of the journalist Jam qi Khashoggi, according to Americ;an officials.

Attachment 1: EDLA Case 2:12-cv-01910-SSV-JCW Document 1 Filed 07/23112 Page 18 of 66 - Start with
page 18, paragraph 31. They tased Federal Whi.stleblower Coast Guard Commander William Goetzee in
Federal Court while he VIias strapped to a wheelchair. Go back and read the entire complaint and you
will thin!< you are iri Nazi Germany.
   Case 6:15-cv-01517-AA             Document 448-2        Filed 12/11/18    Page 34 of 48


tJSCA Case #18-3052             Document #1761272             Filed: 11/19/2018       Page 3 of 10

Atta.chment 2: .14-10077 August 19th, 2015 Supreme Coµrt Writ - Supplemental Eight Coast Guard
Commanc.ier William Goetzee was Murdered by the .Department of Justice Extraordinary Writ with Writ
of Prohibition and Writ of Mandamus Filed May 22nd, 2015


Attachment 4 The Murder of Coast Guard Commander William Goetzee - My background - David
Andrew Christenson



GODSPEED.
Sincerely filed, in Proper Person,
David Andrew Christenson
Box 9063
Miramar Beach, Fl. 32550
504-715-3086
davidandrewchristerison@gmail.com;
dchristensori6@hotmail.com;
 Case 6:15-cv-01517-AA       Document 448-2         Filed 12/11/18    Page 35 of 48




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

MARGARf=T GOETZEE NAGLE and                    *       CIVIL ACTION
JOHN ERIC C30ETZEE
                                               *       NUMBER:                        il!tll

VERSUS                                         *       SECTION:      12 191085




SHERIFF MARLIN GUSMAN,                        *
DR. SAMUEL GORE,
DR. CHARLES "MIKEn HIGGINS,
                                                       JUDGE:
                                                                    SECIRMAG82
DR. JOSE HAM,                                 *       MAGISTRATE:
MARY ANNE BENITEZ,
DARRYL JACKSON,
LPN WALLACE,
S. PEMBO,S. BATISTE,
DAVID SCHAIBLE, E. BARGKY,                    *        CIVIL RIGHTS
C. JOHNSON, FNP,
WARDEN CARLOS LOUQUE,
HOD WATCH COMMANDERS JOHN
DOES I and II, SGT. NICOLE HARRIS,
SGT EVERETT MARSHALL,
DEPUTY WILLIAM THOMPSON,
DEPUTY MICHAEL WILLIAMS and                   'ft
                                                      JURY TRIAL DEMANDED
DEPUTY SHELIA CRADER
**~*~***~****~*****~•~····••*********•~••******~*********~
                                      COMPLAINT

                                 I.   INTRODUCTION

      1.     This case involves the tragic death on August 7, 2011 of U.S. Coast

Guard Commander WilJiam ("Billi Goetzee, a 48-year-old federal car~er civilian



                                                                ---1-Fee~
                                                                -::LProesss
                                                                .J.LCHctd   ..
                                                                -    C'tRmDap_____
                                                                -Doc. No. _ __
      Case 6:15-cv-01517-AA          Document 448-2        Filed 12/11/18      Page 36 of 48


. USC~ Case #1~3Qi52 Document #1761272                          Filed: 11/19/2018   Paqe 5 of 10
AttaC1 nme~jlf-~-01910-SSV-JCW Document 1                    Filed 07/23/12 Page 18 of 613




       properly screeri, evaluate or refer Mr, Goet.zee for psychiatric evaluation, diagnosis or

      treatment. Oefendant LPN Wallace failed to properly or adequately address Mr.

      Goetzee·s r~port of recent suicidal thoughts, his need for mecli~tion, or his obvious

      physical injury. Defendant LPN Wallace was aware, must have been aware; or should

      have been aware, that Mr. Goetzee was psychologically fragile, required psychiatric

      evaluation, intervention and review of his medication status, yet failed to take

      appropriate steps to insure that would· occur.

             30.    Despite l\/lr. Goetzee's condition; defendant LPN Wallace referred Mr.

      Goetzee for housing in "general population". Defendant LPN Wallace knew, must have

      known or should have known, at 1\/lr. Goelzee was at high risk of serious harm due to

      his disability and his medical condition and that the jail lacked ·adequate and

      appropriately trained ·staff and facilities to properly tend to Mr. Goetzee's medical needs

      or to provide reasonable accommodations for his disabilities. Yet she failed to take

      necessary and appropriate steps to insure that he was either referred to a hospital for

      treatment or for medical crearance as to the appropriateness of housing him atthe jail,

      or, if to be admitted to the jail, that he was adequately and .reasonably examined,

      housed .and treated and afforded reasonable accommodation for his disability and his

      condition.

             31.    Mr. Goetzee was booked into OPP and taken to Templeman V, the

      ufederal tier". The following morning he appeared in federal court for a first appearance

      hearing. His medical and psychiatric condition had deteriorated overnight and he was
        Case 6:15-cv-01517-AA          Document 448-2         Filed 12/11/18     Page 37 of 48


·
AttaUS~
     ( nCase
        me#18-3Q,52      Document #1761272
             Pat-ci-01910-SSV-JCW Document 1
                                                                  Filed: 11/19/2018      PacLe 6 of 10
                                                               Filed 07/23/12 Page 19 of 66




         delusional, combative, disoriented and non-responsive. He had to be physically

        . restrained in a wheelchair. At some point he was tasecl. He had spent the night in the

        jail with no medical treatment, no medication and no appropriate intervention or

         accommodation for his condition, thereby aggravating and worsening hi$ condition.

    c    On information and belief, various deputies and other employees of the defendant

        Sheriff, acting in the course and scope of their employment, knew, must have known or

        sl')ould have known that Mr. Goetzee was in serious need of medical attention, yet failed

        to report .or seek appropriate care for him during this time.

               32.     Mr, Goetzee was removed from _federal court and returned to the jail,

        where he received a "Psychiatric Nursing/MA Assessment'' for the first time while in

        custody, due to "suicidal ideation",. and referred to UniVersity Hospital by defendant Dr.

        Higgins, through a verbal order to defendant E. Bargey, LPN, to "Rule Out Delirium".

        By that time, he had blood pressure of 181/122,. a pulse rate of 128, respiration rate of

        20 and a temperature of 100.1. His allergy to prednisone was noted at this time, as was .

        the fact that he was without any medication. His skin was warm and moist to touch. He

        was described as oriented OX1, oriented as to name only, a marked deterioration of the

        AAOX3 orientation described at Intake by defendant LPN Wallace. The Nurse Notes

        completed by defendant Bargky identified his name as "William Wesley", despite the

        booking information which gave his name as "Goetzeei, William W." This error

        regarding his name persisted through his hospitalization at University and when he

        returned to the jail, causing confusion and inconsistencies in his medical treatment He


                                                    19
        Case 6:15-cv-01517-AA               Document 448-2                Filed 12/11/18     Page 38 of 48


·AttUSCl.\hCase
    . ac men L
                #18t-3~2             Document #1761272                         Filed: 11/19/2018       Page 7.of 10


                                                        14-10077
                                                              th
                                                    August 19      ,   2015
                                                   Supplemental Eight
               CoastGuard Commander William Goetzee was Murdered by the Department of Justice"
                          Extraordinary Writwith·Writ of Prohibition and Writ of Mandamus
                                                                 nd
                                                  Filed May 22     ,    2015


      Coast Guard Commander William Goetzee was Murdered by the Department of Justice. The same
      process was used on me four months prior. When you read the complaint you          will think you are in· Nazi
      Germany.


      Notice that the Goetzee family did notslie the Federal Government. Why?. He was arrested on a Federal
      Warrant and held in Federal custody. The complaint was.filed in Federal Court.


      Everything the Department of Justice put in the public domain was a lie.


      I was never charged with a crime. I was arrested cm a Louisiana Warrant and not Federal. Why? 11 days
      in isolation being medicated against my will. Having a 9mm put to my forehead by an FBI Agent who
     threatened.to kiHme if I did notstop. He bragged about how he would get away with it and I knew that
      he was right. Stupid me for believing in the oath that I took.


                                                     Attachments


     Al Page 18 and 19, item 31, of the Goetzee family complaint. The Coast Guard Commander was
     strapped to a wheelchair in Federal Court and tased. The enti~e complaint is AS.


     A2 Le~er drafted (2011) by me about "T!'te Murder of Coast Guard Commander William Goetzee" and
     the background between us. The entire package is A4.


     A3 Letter drafted by me on 08/09/2011 to Chief Justice John Roberts. This letter is part of A4.


     A4 16 pages. "The Murder of Coast Guard Commander William Goetzee"


     A5 66 pages. The Goetzee family Federal Complaint.


     The Supreme Court of the United States of America has granted authority to the Department of Justice
     to execute and assassinate Americans who are exercising their Constitutional Rights, especially Federal
     Whistleblowers such as me.


     All Ame_ricans deserve the protection of the Supreme Court.


     Is this really the world that the Supreme Court wants?
      Case 6:15-cv-01517-AA                Document 448-2              Filed 12/11/18       Page 39 of 48


·Attusci Case #18-3~2
   ·. acnment L.
                                      Document #1761272                      Filed: 11/19/2018        Pages of 10



     Sincerely filed,
     In Prope't Person and Pro Se;



     David Andrew Christerisori
     Box9063
     Miramar Beach, Fl. 32550
     504-715-3086, davidandrewchristenson@-hotmail.com


                                              CERTiFICATE OF SERVICE
             I hereby certify that on August 19 th, _2015 I fiied the foregoing with the Clerk of Court arid
                          served the pleading on all counsel of record by e-mc1i1 including:
                                         Solicitpi' General Donald   s~ Verrilli Jr.
                                Counsel of Record United States Department of Justice
                                           950Pennsylvania Avenue, N.W.
                                             Washingt(;m, DC 20530-0001
                                     SupremeCtBriefs@USDOJ.gov, (202} 514-2217



                                              David Andrew Christenson
        Case 6:15-cv-01517-AA             Document 448-2            Filed 12/11/18        Page 40 of 48


·AttUSC/4\hCas.
      ac ment   e#18-3~2
                      ,j
                                     Docunient#1761272                  Filed: 11/19/2018          Page 9 of 10


                              The Murder of Coast Guard Commander William Goetzee


                                                   My background

             I was held on the 10th floor of the House of Detention in the Orleans Parish Jail. This is the
     psychiatric floor. Suicidal prisoners are held here. In my case (not suicidal) I was placed in isolation and
     medicated against my will and knowledge;This was torture. The Federal Government was hoping that I
     would kill myself. The conditions are depiorable. The lights are on 24 hours a day. The noise from the.
     fans and televisions is deafening. If you are not crazy when you go in, you are when you come out. I
     stopped eating_ and drinking. The only thing I consumed was water. The drugs they give you can actually
     trigger a psychosis, depression, etc. The "suicide watch" cell has nothing in it but a bench. There is no
     toilet. There is.no toilet paper. When you are on suicide watch you wear a kevlar type vest that goe.s
    from your shoulders to your knees and nothing else. There was a young black kid in the "suicide watch"
     cell while I was there. He continually defecated on himself and the stench was unbelievable. Nobody
     helped him. I worried about him and I wonderwhat happened to him.


             The Federal Government did everything possible to paint me as crazy and to discredit me. They
     have done the same to Commander Gbetzee. I believe the story about Goetzee and his arrest was a
    fraud, a fabrication. The Federal Government wanted to isolate and silence Com_rnander Goetzee. He
    was murdered. I was lucky.


    Attachment 1: Coast Guard Commander William Wesley Goetzee's Obituary.


            Commander Goetzee had quite a background. He was not indigent. I would assume he had
    health insurance as he was an employee of the Federal Government. He worked in the same building as
    the Federal Courthouse, US Attorney, US Marshal's office, etc. There was extremely heavy security at
    the building that day because of the Danziger Bridge Trial.


    Attachment 2: Article.


            Commander Goetzee "reported episodes of suicidal ideation ..:".The man needed help. What
    medication was he being forced to take? I could not invent this. The Federal Government, US Marshal
    Service, places Federal suicidal prisoners in a jail that was condemned in 2009 by the Justice
    Department. "The Justice Department criticized the mental health care provided by the institution,
    including its suicide-prevention practices." Why was Commander Goetzee appointed a Federal Public
    Defende.r?   He was a person of means. The Department of Justice wanted to control him just like they did
    me when they appointed US Attorney Billy Gibbens to represent me.


    Attachment 3: Article.


    Could you invent this? "Investigators say Goetzee had been swallowing toilet tissue throughout the
    day". Are you kidding me?
   Case 6:15-cv-01517-AA                 Document 448-2          Filed 12/11/18        Page 41 of 48


                                 Document #1761272                   Filed: 11/19/2018         Page 10 of 10



 Attachment 4: Article.


          See the last page, 3. "Margaret Nagel, his sister, said that after his arrest, she :was unable to get
 any information about his condition or even where he was being held." It is important to note that the
Coast Guard provided official notification of Commander Goetzee's death. This notification w~s
improper unless he died during active duty. This was very odd and :suspicious. By law The US. Marshal
Service should have provided notification since he was in their custody. Note that he was working on the
BP oil spill.

Attachment 5.


         Court document: detention hearing. Why was Commander Goetzee not at his detention
hearing? \JVhy did he not have private counsel. He had been charged and .had not entered a plea. The
Federal Government wanted him isolate.d, The man needed help and had the resources. Commander
Goetzee was entitl~d to bond and should have been released within 72 hours. His family and fiancee
could have helped him. Why di.d his peers in the Coast Guard not help him? They worked with him for 10
years. (Truth about the BP oil spill?)


Attachment 6.


         Again could you invent the truth? Review the second page. He did not want to cause harm to
anyone but himself. Goetzee exclaimed "I want to ~ill myself, give me your gun." Was he cryin& out for
help or wasthis an attempt to discredit him? Do you know how hard it is to take a gun from a man
sitting down in a car?


Attachment 7.


        An email from me to multiple Federal Courts in the Eastern District of Louisiana.


Attachment 8.


         Letter/Fax td the United States Supreme Court. I have only included one of the many letters that
I wrote to the Supreme Court.



Sincerely,
David Christenson
"The Reluctant Patriot"
  Case 6:15-cv-01517-AA   Document 448-2   Filed 12/11/18   Page 42 of 48




Attachment 5
     Case 6:15-cv-01517-AA               Document 448-2         Filed 12/11/18        Page 43 of 48




                                       UNITED STATES COURT OF APPEALS·
                                    FOR THE DISTRICT OF COLUMBIA CIRCUIT


David Andrew Christenson, Movant (Amicus Curiae)


In Re: Grand Jury Investigation                                              Case 18-3052


Andrew Miller-Appellant                                                      Justice Judith W. Rogers
                                                                             Justice Karen L. Henders.on
V.                                                                          Justice Sri Srinivasan


United States of America -Appellee


                               Errata to Complete the Record - File as Amicus Brief


The following attachments were sent to the (Special) Grand Jury being used by Special Counsel Robert
Mueller- United States District Court for the District of Columbia & United States District Court for the
Eastern District of Virginia


Attachment 1: Jclnuary 16th , 2018 - 91 pages
Attachment 2: January 25 th , 2018 -14 pages
Attachment 3: January 28th, 2018 - 71 pages
Attachment 4: January 30th, 2018 - 4 pages
Attachment 5: Janua·ry 29th, 2018 - 2 pages


GODSPEED.


Sincerely filed, In Proper Person,


David Andrew Christenson
Box 9063
Miramar Beach, Fl. 32550
504-715-3'086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com


                                            CERTIFICATE OF SERVICE
      I hereby certify tha_t on November 27th, 20181 filed the foregoing with the Clerk-of Court and
                           served the pleading on all counsel of record by e-mail.



                                           David Andrew Christenson
  Case 6:15-cv-01517-AA   Document 448-2   Filed 12/11/18   Page 44 of 48




Attachment 6
      Case 6:15-cv-01517-AA            Document 448-2           Filed 12/11/18       Page 45 of 48




My bo9ks have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers {LCCN}. This book was placed into the Library of Congress in 2012.

                          The United States Supreme Court and The Katrina Virus
                               A Prelude/Reference Book/Appendix- Book 7
                                       By David Andrew Christenson
                                  ISBN 978-0-9846893-8-5 Hardback SCKV
                                   ISBN 978-0-9846893-9-2 EBook SCKV
                                             LCCN 201293307 4
                                          Copyright 1-724163643
                                           Persimmon Publishing
                                                  Box 9063
                                       Miramar Beach, Florida 32550


An Epic Constitutional Crisis. I am talking about the political destruction of all three branches (Executive,
Judicial and i..egi.slative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United.States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. In simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YES! I gave them the knowledge. The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?


There was no simple way to present this story. I fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FBI Special Agent Steven Rayes on March 15th, 2011. It must be
emphasized that I was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and I have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBI to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
In simplistic terms chemical warfare contaminates were released from DOD and CIA classified facilities.
The United States Military conducted operational missions in violation·of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bod.ies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guaternala.)


This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.
  Case 6:15-cv-01517-AA   Document 448-2   Filed 12/11/18   Page 46 of 48




Attachment 7
      Case 6:15-cv-01517-AA             Document 448-2        Filed 12/11/18       Page 47 of 48




                                       UNITED STATES DISTRICT COURT
                                        THE DISTRICT OF COLUMBIA

Movant David Andrew Christenson                                   Civ. No. 1:18-cv-02664-RDM

 Senator Richard Blumenthal, et al.,                              Complaint for Declaratory and
 Plaintiff                                                        Injunction Relief

 V.                                                               Judge Randolph D. Moss

Matthew Whitaker, et al.,
Defendants

                                                  Amii:us

The irony is that this case is about The Affordable Care Act and severe election tampering via censorship.
Our government, social media and media report in a one-dimension world. We live in a multi-dimension
world that requires free speech if we are to survive. I admit that there is no way to report this
information in a coherent manner. Review the letter and four-page docketed pleading to Judge John G.
Koeltl US District Court SD New York 500 Pearl Street New York, NY 10007-1312 Attachment 1

             A Christmas Carol in Prose; Being a Ghost Story of Christmas by Charles Dickens
    Jacob Marley "Mankind was my business. The common welfare was my business; charity, mercy,
forbearance, and benevolence, were, afl, my business. The dealings ofmy trade were but a drop of water
                            in the comprehensive ocean of my busin~ssl"

                                 IS MANKIND YOUR BUSINESS OR NOT?

Similar Questions of the Rule of Law - Reference:
In re: Grand Jury Investigation (18-3052} Court of Appeals for the D.C. Circuit
Democratic National Committee v. The Russian Federation {1:18-cv-03501} District Court, S.D. New York
Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York
Christenson v. Democratic National Committee {18-2145) Court of Appeals for the Second Circuit
State of Maryland v. United States of America (1:18-cv-02849) District Court, D. Maryland
Supreme Court Writ No. 18-496 Barry Michael v. Jefferson B. Sessions Ill Attorney General of the United
States- Motion to Substitute

Attachment 2: Writ/ Amicus Brief (In the most simplistic terms) In re: Gr.and Jury Investigation (18-3052)
Court of Appeals for the D.C. Circuit

Attachment 3: Motion for Leave to File One Time Informative Pleading (Please file as Amicus Brief if
needed) In re: Grand Jury Investigation (18-3052) Court of Appeals for the D.C. Circuit

Attachment 4: Supplemental Motion for Leave to File One Time Informative Pleading {Please file as ·
Amicus Brief if needed) In re: Grand Jury Investigation (18-3052) Court of Appeals for t~e D.C. Circuit

Attachment 5: Errata to Complete the Record - File as Amicus Brief In re: Grand Jury Investigation
(18-3052) Court of Appeals for the D.C. Circuit
     Case 6:15-cv-01517-AA             Document 448-2         Filed 12/11/18       Page 48 of 48




Attachment 6: The United States Supreme Court and The Katrina Virus by David Andrew Christen~on
"My books fiave been removed/ce.nsored/sanitiled from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN}. This book was placed into the Liqrary of Congress in 2012."

Attachment7: Aniicus - State of Maryland v. United States of America (1:18-cv-02849) District Court, D.
Maryland



Godspeed

Sincerely,

David Andrew Christenson
Box 9_0£i3
Miramar Beach, Florida 32550
504-715~3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;

                                        CERTIFICATE QF SERVICE
       I hereby certify that on December 2nd, 2018 I filed the foregoin~ with the Clerk of Court and
                served the pleading on all counsel of record by e-mail and fir~t-class mail.



                                        David Andrew Christenson
